In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Nassau County, dated March 19, 1974, which denied their motion to vacate the statement of readiness and to strike the action from the Trial Calendar, or, alternatively, to reserve their right to complete preliminary proceedings. Order modified by adding to the provision that the motion is “denied” the following: "as to that branch of the motion which seeks to have the statement of readiness vacated and the action stricken from the Trial Calendar, and granted as to that branch of the motion which seeks a reservation of defendants’ rights to complete preliminary proceedings, to the extent that defendants may proceed with the examination before trial of plaintiff Marie Lyttle, which examination shall be concluded at least 10 days prior to the trial.” As so modified, order affirmed, without costs. Defendants made early and timely demand for the examination before trial and plaintiffs consent thereto. Martuscello, Acting P. J., Latham, Cohalan, Christ and Munder, JJ., concur.